Citation Nr: 1103225	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than December 23, 
2005 for the grant of service connection for posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to an effective date earlier than December 23, 
2005 for the grant of a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty with the Navy from April 1986 
to May 1988 with service in the Army National Guard of Virginia 
from January 1984 to April 1986.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from June 2007 and 
January 2008 rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
which, in pertinent part, granted entitlement to service 
connection for PTSD with an initial 50 percent rating assigned, 
effective December 23, 2005, and granted entitlement to TIDU, 
also effective December 23, 2005.

In July 2009, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO.  A transcript of the 
hearing is of record.  At the hearing, the Veteran revoked his 
power of attorney with the Disabled American Veterans (DAV) and 
stated that he wished to represent himself in all matters before 
VA.

In December 2009 the Board remanded the case for further action 
by the originating agency.  The case has now returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
received on January 13, 2005 and the earliest medical evidence 
diagnosing the condition dates from May 4, 2006.

2.  The Veteran submitted an informal claim for entitlement to 
TDIU on March 28, 2005 and it is factually ascertainable that he 
met the criteria for a grant of TDIU on November 20, 2006.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 23, 
2005 for the grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date earlier than December 23, 
2005 for the grant of TDIU have not been met.  38 U.S.C.A. § 5110 
; 38 C.F.R. § 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for PTSD

Service connection for PTSD was granted in a June 2007 rating 
decision, effective December 23, 2005.  The Veteran contends that 
the grant of service connection should be effective to the date 
he was discharged from active duty service as he has manifested a 
psychiatric disorder since that time. 

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of receipt of 
the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2010).  The effective date of an award of 
service connection shall be the day following the date of 
discharge or release if application is received within one year 
from such date of discharge or release.  Otherwise, the effective 
date is the date of receipt of claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2)(i).

In the June 2007 rating decision granting service connection for 
PTSD, the RO assigned an effective date of December 23, 2005 as 
it determined the Veteran's claim for service connection for PTSD 
was received on that date.  However, the Board finds that the 
Veteran initially filed a claim for service connection for PTSD 
on January 13, 2005.  On that date, VA received a statement from 
the Veteran, forwarded from his Congressman that stated he wished 
to receive service connection for PTSD due to an in-service 
stabbing injury.  Any communication from or action by a Veteran 
indicating intent to apply for a benefit under laws administered 
by VA may be considered an informal claim.  38 C.F.R. § 3.155.  
Therefore, the January 2005 statement from the Veteran 
constitutes a claim for service connection for PTSD. 

Although the Veteran initially filed for service connection for 
PTSD in January 2005, the evidence of record does not establish 
that he met the criteria for a grant of service connection until 
May 2006, when he was first diagnosed with PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2010).

The Veteran manifested symptoms of a psychiatric disorder 
throughout the claims period, but prior to May 2006, his 
psychiatric health care providers did not diagnose PTSD; instead, 
conditions such as an anxiety disorder, bipolar, panic, 
depressive, and personality disorders, and polysubstance 
dependence were diagnosed and treated.  PTSD screens performed at 
the Salem VA Medical Center (VAMC) in June 2003 and July 2004 
were negative, and the Veteran's VAMC records do not include any 
findings of PTSD prior to May 2006.  Similarly, the Veteran was 
not diagnosed with PTSD during a March 2005 psychiatric 
consultation performed in connection with his claim for benefits 
from the Social Security Administration (SSA).  The Veteran did 
report some symptoms of PTSD during this period; in February 2005 
at the VAMC he complained of flashbacks to an in-service stabbing 
incident and some PTSD symptoms were noted during a May 2005 
sleep clinic consultation, but a VA psychiatric examiner in April 
2005 specifically found that the Veteran did not meet the 
criteria for a diagnosis of PTSD despite his reported complaints.  
The Veteran's first diagnosis of PTSD was in May 2006 at the 
VAMC, and the diagnosis was confirmed at an April 2007 VA 
examination when the examiner reiterated that the Veteran had not 
met the criteria for PTSD at the previous April 2005 VA 
examination. 

The earliest date the Veteran can be found to meet the criteria 
for a grant of PTSD is May 4, 2006, the date he was first 
diagnosed with PTSD.  Although the Veteran alleged that he had 
PTSD prior to that date, 38 C.F.R. § 3.304(f) requires medical 
evidence diagnosing the condition before service connection can 
be granted.  As a layperson, the Veteran is not competent to 
render medical opinions.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  
Furthermore, 38 C.F.R. § 3.400 explicitly notes that the proper 
effective date for the grant of service connection is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  In this case, the Veteran's claim was received in January 
2005 and entitlement to service connection arose on May 4, 2006.  
As May 4, 2006 is later than the currently assigned effective 
date of December 23, 2005, an earlier effective date is not 
warranted and the claim must be denied.  


Earlier Effective Date for TDIU

Entitlement to TDIU was granted in a January 2008 rating 
decision, effective December 23, 2005, the date the evidence 
established that the Veteran was unemployable due to service-
connected disabilities and first met the schedular criteria for a 
grant of TDIU under 38 C.F.R. § 4.16(a).  The Veteran contends 
that an earlier effective date is warranted for the grant of TDIU 
back to his discharge from active duty, as he first drew 
unemployment benefits following his separation from military 
service.  

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service- 
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The 
regulations further provide that if there is only one such 
disability, it must be rated at 60 percent or more; and if there 
are two or more disabilities, at least one disability must be 
rated at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  The Court and VA General 
Counsel have interpreted the laws and regulations pertaining to 
the effective date for an increase as follows:  If the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of claim.  
If the increase occurred after the date of claim, the effective 
date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper 
v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); 
VAOPGCPREC 12-98 (1998).

The RO determined that the Veteran's claim for TDIU was received 
on December 23, 2005, the date VA received a statement from the 
Veteran asking that his service connected compensation be 
increased to 100 percent.  However, the Board finds that the 
Veteran actually filed an earlier informal claim for TDIU on 
March 28, 2005.  On that date, VA received a letter from the 
Veteran's Congressman that included several statements from the 
Veteran.  One of these statements (which was not dated), included 
a request for a 100 percent rating for his service-connected 
disabilities.  At the time VA received the March 28, 2005 request 
for a total rating, the Veteran was pursuing a claim for service 
connection for PTSD and the record contained medical and lay 
evidence that the Veteran was unable to function in a full-time 
job.  Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating possible; 
and (3) submits evidence of unemployability, the requirement in 
38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the 
benefit sought" has been satisfied and VA must consider whether 
the veteran is entitled to a total rating for compensation 
purposes based on individual unemployability (TDIU).  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Therefore, the Board 
finds that the Veteran's March 28, 2005 statement requesting a 
100 percent rating constitutes an informal claim for TDIU. 

The evidence therefore establishes that the Veteran's current 
claim for TDIU was received on March 28, 2005.  Accordingly, an 
earlier effective date for TDIU may be assigned if it is 
factually ascertainable that the Veteran was unemployable due to 
service-connected disabilities prior to March 28, 2005.  38 
C.F.R. § 3.400(o).  After review of the evidence of record, the 
Board finds that it is factually ascertainable that the Veteran 
was unemployable due to service-connected disabilities on 
November 20, 2006, the date of a letter from his VA psychiatric 
diagnosing PTSD and finding that the Veteran was totally 
disabled.  

Prior to November 20, 2006, the record does contain some evidence 
that the Veteran was unable to work, however, his occupational 
impairment was due to non-service-connected disabilities such as 
bipolar, anxiety, and personality disorders.  Service connection 
has not been in effect for these conditions at any time during 
the claims period, and they may not be considered in the 
determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 
3.341, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

The Veteran's most recent employment was at Wal-Mart where he 
worked in the electronics department and as a cashier from 2001 
to December 2004.  As early as February 2003, the Veteran 
reported that he had trouble at work; during a VA mental health 
consultation in February 2003, he stated that he had been moved 
from the electronics department to a cashier position due to 
stress from working with customers caused by his anxiety 
condition.  The record also contains a September 2003 statement 
from the Veteran's Wal-Mart manager, detailing how the Veteran 
experienced extreme anxiety attacks and nervousness and often had 
to force himself to work.  The Veteran's VA Form 21-8940, 
submitted in connection with his claim for TDIU in June 2007, 
also indicated that the Veteran last worked full time at Wal-Mart 
in December 2003.  In May 2004, the Veteran reported that he had 
been forced to take a leave of absence from work, and in July 
2004 he stated that he had been switched to a part-time schedule 
and was on leave per the request of his supervisor.  A few months 
later, during an August 2004 neurological consultation for 
treatment related to a service-connected cervical nerve injury, 
the Veteran's physician found that he could continue to work as a 
cashier or any other job that did not require operating machinery 
or climbing heights.  The Veteran reported that he would return 
to work in late August 2004 and in a neurology follow-up 
appointment in September 2004 he stated he was much happier at 
work due to a new medication. 

In January 2005, the Veteran voluntarily resigned from Wal-Mart 
due to disagreements with his supervisor and for health reasons.  
His last day of work was in December 2004.  A March 2005 letter 
from his VA psychiatrist stated that it was impossible for the 
Veteran to gain or maintain employment, but the letter specified 
that this occupational impairment was due to nonservice-connected 
bipolar and panic disorders.  Similarly, the Veteran was found to 
have moderate to marked interference with employment due to 
nonservice-connected psychiatric conditions at a March 2005 SSA 
psychiatric examination.  

It is therefore clear that while the Veteran experienced problems 
with employment and may have been unemployable during this 
period, his occupational impairment was due to nonservice-
connected disabilities.  The evidence, including the August 2004 
opinion from the VA neurologist, establishes that the Veteran was 
not unemployable due to his service-connected cervical nerve 
injury, and the Veteran was not diagnosed or service-connected 
for PTSD during this period.  He was not diagnosed with PTSD 
until May 2006, and PTSD screens conducted in June 2003 and July 
2004 were negative, as was the opinion of the April 2005 VA 
examiner concerning whether the Veteran met the criteria for 
PTSD.  Furthermore, the grant of service connection for PTSD was 
not made effective until December 23, 2005, after the Veteran 
began experiencing problems with employment and resigned from 
Wal-Mart.  It is therefore clear that the Veteran's 
unemployability during this period was due to nonservice-
connected disabilities, which cannot be considered in a 
determination of TDIU.  Van Hoose v. Brown, supra.

The Board also notes that the Veteran did not meet the schedular 
criteria under 38 C.F.R. § 4.16(a) for a grant of TDIU prior to 
December 23, 2005.  In Bowling v. Principi, 15 Vet. App. 1, 10 
(2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. 
App. 88, 94-97 (1995), held that the Board cannot award a TDIU 
under 38 C.F.R. § 4.16(b) in the first instance because that 
regulation requires that the RO first submit the claim to the 
Director of the Compensation and Pension Service (Director) for 
extraschedular consideration.  In this case, the Board finds that 
referral to the Director is not necessary because the Board finds 
that the preponderance of the evidence shows that the Veteran was 
not unemployable due to his service-connected disabilities prior 
to December 23, 2005.  

It is not until November 20, 2006 that the record contains 
evidence that the Veteran was unemployable due to service-
connected disabilities.  On that date, his VA psychiatric wrote a 
letter stating that the Veteran was totally disabled due to 
psychiatric disabilities including PTSD.  Upon VA psychiatric 
examination in April 2007, the Veteran was also found to have 
great difficulty holding jobs due to PTSD.  Accordingly, it is 
factually ascertainable that the Veteran was unemployable due to 
service-connected disabilities on November 20, 2006.  As this is 
after the March 28, 2005 date his claim for TDIU was received by 
VA, the appropriate effective date for the grant of TDIU is 
November 20, 2006.  38 C.F.R. § 3.400(o)(1)(2).  The currently 
assigned effective date of December 23, 2005 for the grant of 
TDIU is earlier than November 20, 2006, and an earlier effective 
date is therefore not possible and the claim must be denied. 


Duties to Notify and Assist

The United States Court of Appeals of the Federal Circuit has 
held that once the underlying claim is granted, further notice as 
to downstream questions, such as the effective date, is not 
required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
As to VA's duty to assist, the Veteran asserts that an earlier 
effective date is warranted based on the findings and conclusions 
contained in the record dated from prior to the grants of service 
connection.  VA is required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist 
contemplates that VA will help a claimant obtain records relevant 
to his claim, regardless of whether the records are in Federal 
custody.  VA has obtained records of relevant treatment reported 
by the Veteran, including service treatment records, records of 
VA treatment, private medical records, and records from the SSA.  
Therefore, VA has complied with the VCAA's duty to assist. 




ORDER

Entitlement to an effective date earlier than December 23, 2005 
for the grant of service connection for PTSD is denied. 

Entitlement to an effective date earlier than December 23, 2005 
for the grant of TDIU is denied.




____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


